             Case 2:20-cv-00224-GMN-BNW Document 22
                                                 20 Filed 08/18/20
                                                          08/12/20 Page 1 of 2
                                                                             3



     THE URBAN LAW FIRM
1
     MICHAEL A. URBAN, Nevada State Bar No. 3875
2    NATHAN R. RING, Nevada State Bar No. 12078
     4270 S. Decatur Blvd., Suite A-9
3    Las Vegas, Nevada 89103
     Telephone: (702) 968-8087
4    Facsimile: (702) 968-8088
     Electronic Mail: murban@theurbanlawfirm.com
5
                      nring@theurbanlawfirm.com
6    Counsel for Plaintiffs

7
                                  UNITED STATES DISTRICT COURT
8
                                         DISTRICT OF NEVADA
9
       TRUSTEES OF THE BRICKLAYERS &
10     ALLIED CRAFTWORKERS LOCAL 13
       DEFINED CONTRIBUTION PENSION                  CASE NO: 2:20-cv-00224-GMN-BNW
11     TRUST FOR SOUTHERN NEVADA;
       TRUSTEES OF THE BRICKLAYERS &
12     ALLIED CRAFTWORKERS LOCAL 13
       HEALTH BENEFITS FUND; TRUSTEES                JOINT STIPULATION PERMITTING
13     OF THE BRICKLAYERS & ALLIED                   PLAINTIFFS TO AMEND COMPLAINT
       CRAFTWORKERS LOCAL 13 VACATION
14     FUND; BRICKLAYERS & ALLIED
       CRAFTWORKERS LOCAL 13 NEVADA;
15     TRUSTEES OF THE BRICKLAYERS &
       TROWEL TRADES INTERNATIONAL
16     PENSION FUND; TRUSTEES OF THE
       BRICKLAYERS & TROWEL TRADES
17     INTERNATIONAL HEALTH FUND; and
       TRUSTEES OF THE INTERNATIONAL
18     MASONRY INSTITUTE,
19                         Plaintiffs,
20     vs.
21     PEGASUS MARBLE, INC., a Nevada
       corporation; CYGNUS LLC, a Nevada
22     limited liability company; and GAGIK
       ZARGARYAN, an individual,
23
                           Defendants.
24

25            Plaintiffs, TRUSTEES OF THE BRICKLAYERS & ALLIED CRAFTWORKERS LOCAL 13
26   DEFINED CONTRIBUTION PENSION TRUST FOR SOUTHERN NEVADA; TRUSTEES OF THE
27   BRICKLAYERS & ALLIED CRAFTWORKERS LOCAL 13 HEALTH BENEFITS FUND;
28
                                                 1
     167071
           Case 2:20-cv-00224-GMN-BNW Document 22
                                               20 Filed 08/18/20
                                                        08/12/20 Page 2 of 2
                                                                           3




1    TRUSTEES OF THE BRICKLAYERS & ALLIED CRAFTWORKERS LOCAL 13 VACATION

2    FUND; BRICKLAYERS & ALLIED CRAFTWORKERS LOCAL 13 NEVADA; TRUSTEES OF THE

3    BRICKLAYERS & TROWEL TRADES INTERNATIONAL PENSION FUND; TRUSTEES OF THE

4    BRICKLAYERS & TROWEL TRADES INTERNATIONAL HEALTH FUND; and TRUSTEES OF

5    THE INTERNATIONAL MASONRY INSTITUTE, by and through their counsel of record, and

6    Defendants, PEGASUS MARBLE, INC., a Nevada corporation; CYGNUS LLC, a Nevada limited

7    liability company; and GAGIK ZARGARYAN, an individual, by and through their counsel, jointly

8    stipulate to permit the Plaintiffs to amend their complaint in this case.

9             Under Federal Rule of Civil Procedure 15(a)(2), a party may amend its pleading with consent of

10   the opposing party. Fed. R. Civ. P. 15(a)(2). Defendants consent to allow Plaintiffs to amend their

11   complaint. Plaintiffs proposed amended complaint is attached hereto as Exhibit 1.

12

13   Dated: August 12, 2020                                THE URBAN LAW FIRM

14
                                                           /s/ Nathan R. Ring
15                                                  MICHAEL A. URBAN, Nevada State Bar No. 3875
                                                    NATHAN R. RING, Nevada State Bar No. 12078
16
                                                    4270 S. Decatur Blvd., Suite A-9
17                                                  Las Vegas, Nevada 89103
                                                    Telephone: (702) 968-8087
18                                                  Facsimile: (702) 968-8088
                                                    Email: murban@theurbanlawfirm.com
19                                                          nring@theurbanlawfirm.com
                                                    Counsel for Plaintiffs
20

21   Dated: August 12, 2020                         LAW OFFICE OF DANIEL MARKS
22   The stipulation is granted.
     Further, it is ordered that ECF                       /s/ Adam Levine
23   No. 14 is DENIED as moot.                      ADAM LEVINE, Nevada State Bar No. 4673
      IT IS SO ORDERED
                                                    NATHAN R. RING, Nevada State Bar No. 12078
24
                                                    610 S. Ninth Street
25    DATED: 9:50 am, August 14, 2020               Las Vegas, NV 89101
                                                    Telephone: (702) 386-0536
26                                                  Fax: (702) 386-6812
      _________________________________             Email: ALevine@danielmarks.net
27                                                  Counsel for Defendants
      BRENDA WEKSLER
28    UNITED STATES MAGISTRATE JUDGE
                                                           2
     167071
